UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1242


JERRY A. HURST,

                  Plaintiff - Appellant,

          v.

GUY HARBERT, in their individual and official capacities;
MAXWELL WIEGARD, in their individual and official capacities;
MARTY HARBIN, in their individual and official capacities;
COLIN SHALK, in their individual and official capacities;
NICHOLAS SKILES, in their individual and official capacities;
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; DOES 1-10,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:15-cv-00033-GEC)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry A. Hurst, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerry A. Hurst appeals the district court’s order denying his

motion for reconsideration of the dismissal of his complaint in

which he sought to raise claims under 42 U.S.C. § 1983 (2012), the

Driver’s Privacy Protection Act, 28 U.S.C. §§ 2722, 2724 (2012),

and various state laws.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         Hurst v. Harbert, No. 5:15-cv-00033-GEC

(W.D. Va. filed Feb. 12, 2016; entered Feb. 16, 2016).            We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       2